Citation Nr: 0417420	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  03-28 878A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for claimed asbestosis.  

2.  Entitlement to service connection for a lung disorder, 
claimed as being due to herbicide exposure.  



ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk



INTRODUCTION

The veteran served on active duty from December 1963 to 
September 1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 RO rating decision.  

It is also noted that, in an October 2003 statement, the 
veteran raised the issue of service connection for the 
residuals of a head injury.  As this issue has not been 
adjudicated by the RO, the Board refers this matter to the RO 
for appropriate action.  

The issue of service connection for a lung disorder as due to 
herbicide exposure is addressed in the REMAND portion of this 
document.  It is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal for the veteran's claim of service 
connection for asbestosis has been obtained.  

2.  The veteran has failed to provide detailed information 
that would serve to indicate that they had been exposed to 
asbestos while on active duty.  

3.  The veteran is not shown to have asbestosis or related 
disease due to any event in service.  



CONCLUSION OF LAW

The veteran is not shown to have a disability manifested by 
asbestosis that was incurred in or aggravated by military 
service.  38 U.S.C.A §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Preliminary Matters-VCAA (2000)

In November 2000, the President signed into law the VCAA, 
Public Law No. 106-475, 114 Stat. 2096 (2000), which 
substantially amended the provisions of chapter 51 of title 
38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (now codified as amended at 38 U.S.C.A. 
§ 5103 (West 2002)).  

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  

Upon careful review of the claims file, the Board notes that 
by virtue of the September 2003 Statement of the Case (SOC), 
and correspondence from VA, the Board believes that the 
appellant has been given ample notice of the information 
and/or medical evidence necessary to substantiate his claims.  

Likewise, he has also been given notice that VA has a duty to 
assist him in obtaining any evidence that may be relevant to 
this appeal.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (noting that VA must communicate with claimants as to 
the evidentiary development requirements of the VCAA).  

In this regard, the Board notes two June 2002 letters in 
which the RO explained the veteran's and VA's 
responsibilities under VCAA.  In those letters, the RO 
advised the veteran to identify all health care providers who 
treated him for his claimed asbestosis, and explained what 
the evidence must show in order to substantiate his claim.  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board recognizes that it has a duty to ensure that 
special development procedures applicable to asbestos-related 
claims have been followed.  See Ashford v. Brown, 10 Vet. 
App. 120 (1997).  

For example, the Board notes that rating specialists are to 
develop any evidence of asbestos exposure before, during and 
after service; and a determination must be made as to whether 
there is a relationship between asbestos exposure and the 
claimed disease, keeping in mind the latency period and 
exposure information.  Adjudication Procedures Manual, M21-1, 
part VI, para. 7.21(d)(1).  \

However, as will be discussed, the veteran failed to provide 
detailed information that would support his assertions that 
he was exposed to asbestos on active duty.  

In view of the foregoing, the Board believes that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims folder 
and that he has not identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

In summary, the Board finds that VA has satisfied its duty to 
assist the veteran in obtaining evidence to the extent 
necessary to attempt to substantiate his entitlement to the 
benefits sought on appeal, under both former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (now codified as 
amended at 38 U.S.C.A. §§ 5103 and 5103A (West 2002)).  

The Board therefore finds that no useful purpose would be 
served in undertaking more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).  

Similarly, as no other obtainable evidence has been indicated 
by the veteran, development by the Board would serve no 
useful purpose.  For the same reasons, the Board concludes 
that any defect in meeting the technical requirements of the 
VCAA is nonprejudicial and harmless.  


Entitlement to service connection for asbestosis

Factual Background

The veteran is claiming service connection for asbestosis due 
to exposure to asbestos while guarding an operating radar 
site in Korea.  

The veteran's DD Form 214 indicates that his military 
occupational specialty was wireman.  The service records show 
that, at various times, the veteran served in Korea and the 
Republic of Vietnam.  

A careful review of service medical records shows that the 
November 1963 enlistment medical examination and history were 
normal.  In June 1966, the veteran complained of having pain 
in his chest.  A radiographic report of the same date noted 
his chest as normal.  

In September 1966 the veteran complained of having a cough 
and chest problems.  Chest x-ray studies were ordered and his 
lungs were found to be clear.  It should be noted that, 
although the veteran's September 1966 separation examination 
was negative for any lung problems, his medical history of 
the same date showed complaints of a pain or pressure in his 
chest and of palpitation or pounding heart.  

The Board notes a November 2000 private medical report, which 
indicated that the parenchymal and pleural changes in the 
veteran's lungs were consistent with asbestosis, provided 
that the veteran's exposure history and period of latency 
were appropriate.  

In a June 2002 statement, the veteran indicated that he had 
been exposed to asbestos in service as a missleman and while 
working with radar and radios.  

In a June 2002 letter, the RO requested that the veteran 
provide detailed information referable to his claimed 
exposure to asbestos during his period of military service.  

The veteran, in a July 2002 statement in support of claim, 
did not identify any specific incident relative to his 
claimed asbestos exposure.  He did report that he had been 
exposed to an operating radar site while on guarding in Korea 
in 1964.  


Legal Analysis

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

Service connection may also be granted for a disease first 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, VA has 
issued guidance on asbestos-related diseases.  See former DVB 
Circular No. 21-88-8, Asbestos-Related Diseases (May 11, 
1988), which provided guidelines for considering compensation 
claims based on exposure to asbestos.  The information and 
instructions from the DVB Circular have been included in the 
Manual, M21-1 (M21- 1), Part VI, 7.21.  

The Court has held that VA must analyze an appellant's claim 
of service connection for asbestosis or asbestos-related 
disabilities under the administrative protocols pursuant to 
these guidelines.  Ennis v. Brown, 4 Vet. App, 523, 527 
(1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  

The guidelines provide that the latency period for asbestos- 
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  M21-1, part VI, 
para. 7.21(b)(1) and (2).  It is noted that an asbestos-
related disease can develop from brief exposure to asbestos 
or as a bystander.  

Some of the major occupations involving asbestos exposure 
include work in shipyards, and, accordingly, there is a 
prevalence of asbestos-related disease among shipyard workers 
since asbestos was used extensively in military ship 
construction.  In fact, many U.S. Navy veterans during World 
War II were exposed to chrysotile products, as well as 
amosite and crocidolite, since these varieties of African 
asbestos were used extensively in military ship construction.  

The guidelines identify the nature of some asbestos-related 
diseases, and note that asbestos fiber masses have a tendency 
to break easily into tiny dust particles that can float in 
the air, stick to clothes, and possibly be inhaled or 
swallowed.  Inhalation of asbestos fibers can produce 
fibrosis and tumors.  

The most common disease is interstitial pulmonary fibrosis 
(asbestosis).  Asbestos fibers may also produce pleural 
effusions and fibrosis, pleural plaques, mesotheliomas of the 
pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  Cancers of the larynx and pharynx as 
well as urological system (except of the prostate) are 
associated with asbestos exposure.  M21-1, part VI, para. 
7.21(a)(1).  

Having reviewed the record, the Board finds for concluding 
that the veteran currently has asbestosis or a related 
disease due to any event in service.  In essence, there is no 
evidence to show that he was exposed to asbestos while on 
active duty.  

The Board recognizes that there is evidence of record, in the 
form of the November 2000 private medical examination that 
would suggest that the veteran's current lung condition could 
be attributed to asbestos exposure.  However, the examiner 
qualified his opinion by noting that his diagnosis depended 
upon the veteran's exposure history and period of latency.  

In this case, the veteran has submitted no information that 
would permit the Board to determine the nature and extent of 
the claimed exposure.  The veteran failed to provide the 
details or information requested by the RO that would 
facilitate further investigation or analysis.  Absent such 
information, the Board believes that the evidence is against 
finding that any such disability is related to asbestos 
exposure during service.  

The Board appreciates the sincerity of the veteran's belief 
in the merit of his claim.  However, it is well established 
that, as a layperson, he is not considered capable of 
opining, no matter how sincerely, that he developed 
asbestosis as a result of his military service.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom.  Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).  

In conclusion, the Board finds that the claim of service 
connection for asbestosis or other current disability as due 
to asbestos exposure while on active duty must be denied.  




ORDER

Service connection for asbestosis is denied.  



REMAND

The veteran is seeking service connection for a lung 
condition due to herbicide exposure while serving in Vietnam.  
He contends that in 1965, he was exposed to Agent Orange 
while serving in the Republic of Vietnam, and attributes his 
claimed lung condition to this alleged exposure.  

The service records show that, at various times, the veteran 
was stationed in Korea and the Republic of Vietnam.  These 
service records confirm that the veteran was present in the 
Republic of Vietnam in 1965.  

The veteran's November 1963 enlistment medical examination 
and history were negative for any respiratory problems.  In 
June 1966, the veteran complained of having pain in his 
chest.  A radiographic report of the same date noted his 
chest as normal.  In September 1966 the veteran complained of 
a cough and chest problems.  Chest x-ray studies were ordered 
and his lungs were found to be clear.  It should be noted 
that although the September 1966 separation examination was 
negative for any lung problems, his medical history of the 
same date showed complaints of a pain or pressure in his 
chest and of palpitation or pounding heart.  

The Board notes that in November 2000, a private medical 
facility treated the veteran for a lung condition.  Based on 
an x-ray of the same time period, the veteran was found to 
have interstitial changes, bilaterally, in the mid to lower 
lung zones, as well as pleural plaques and pleural 
thickening.  

In a July 2002 statement, the veteran presented an extensive 
list of physicians who treated him for a lung condition at 
various private and VA medical facilities.  

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code, concerning the notice and assistance to 
be afforded to claimants in substantiating their claims.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5126 (West 2002).  

Under this law, VA is required to make reasonable efforts to 
obtain relevant records (including private records) that the 
claimant adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. § 5103A(b).  The assistance provided by the VA 
will also include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d).  

Having reviewed the complete record, the Board finds that 
additional evidentiary development is necessary before the 
veteran's claim can be considered by the Board.  

The Board notes that the veteran was not afforded a VA 
medical examination.  In a statement received by the RO in 
July 2002, the veteran requested a VA examination.  Given the 
veteran's medical history, and the fact that he served on 
active duty in the Republic of Vietnam and Korea, the Board 
agrees that a VA examination is warranted in order to 
determine the nature, etiology, and date of onset of the 
veteran's lung condition.  

While this case is in remand status, the RO should also 
ensure that any additional relevant private records are 
obtained and associated with the claims folder.  

Accordingly, this case is remanded for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and ask him to 
provide a list of the names and addresses 
of any additional doctors and medical 
care facilities (hospitals, HMOs, etc.), 
which have treated him for problems 
related to his lung condition.  He should 
be provided with release forms and asked 
that a copy be signed and returned for 
each health care provider the veteran 
identifies (except where VA has already 
made reasonable efforts to obtain he 
records from a particular provider).  If 
these records cannot be obtained and 
there is no affirmative evidence that 
they do not exist, the RO should inform 
the veteran of the records that could not 
be obtained, including what efforts were 
made to obtain them.  

2.  Specifically, the RO should again 
attempt to obtain additional medical 
records from any of the private and VA 
medical facilities that the veteran 
listed on his July 2002 statement.  

3.  The RO should arrange for the veteran 
to undergo a VA examination for the 
purpose of determining the nature and the 
likely etiology the claimed lung 
condition.  All necessary tests and 
studies should be conducted, and the 
examiner should review the results of any 
testing prior to completion of the 
report.  The claims folder must be 
provided to the examiner for review in 
conjunction with the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Based upon a 
review of the claims folder, the examiner 
should offer an opinion as to whether the 
veteran has current lung disability that 
at least as likely is due to the exposure 
to herbicides (specifically Agent Orange) 
or other disease or injury in service.  
The examiner should clearly outline the 
rationale for any opinion expressed and 
all clinical findings should be reported 
in detail.  If the examiner agrees or 
disagrees with any opinion of record, 
he/she should specify the reasons for 
such opinion.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



